654 S.E.2d 706 (2007)
STATE of North Carolina
v.
James Franklin MICHAUX.
No. 441P07.
Supreme Court of North Carolina.
November 8, 2007.
Richard E Jester, for Michaux.
James C. Gulick, Jr., Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 11th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."